Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 6 November 2020 are acknowledged.  Claims 1-2 are currently pending and amended.  Claims 1-2 are examined on the merits within.

Withdrawn Rejections
2.	Applicants’ arguments, filed 6 November 2020, with respect to the 35 U.S.C. 112(b) Rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) Rejection of claim 2 has been withdrawn. 

New Rejections
Claim Rejections – 35 U.S.C. 112(a)
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claim 2 is directed to “a shift of at least one spectroscopic signature of the quaternary ammonium material from an unbound quaternary ammonium material resonance to a metal oxide immobilized quaternary ammonium material spectroscopic signature.”  The specification is silent regarding spectroscopic signatures.  Since signatures are generally directed to a broader disclosure then resonances, and without further definition, the specification lacks sufficient written description for a spectroscopic signature. 

Claim Rejections – 35 U.S.C. 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
at least one spectroscopic signature of the quaternary ammonium material from an unbound quaternary ammonium material resonance to a metal oxide immobilized quaternary ammonium material spectroscopic signature.”  The claim is unclear regarding resonance and signature.  Since the specification does not mention signature, nor provides definitions for the terminology, the two terms are not interchangeable.  Therefore it is unclear how a shift in signature occurs from an unbound resonance to an immobilized signature.  Clarification is requested. 

Maintained Rejections
Claim Rejections-35 U.S.C.  103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-2 are again rejected under 35 U.S.C. 103 as being obvious over Ochomogo et al. (U.S. Patent Application Publication No. 2006/0269441).
 Ochomogo et al. teach a nanosilica-based food contact sanitizer.  See title. Nanoparticle silica Pickering emulsions comprise an aqueous suspension of colloidal silica mixed with a quaternary ammonium biocide.  See abstract.  Figure 2 demonstrates a negatively charged silica core and positively charged quaternary ammonium shell.  The quaternary ammonium compound may be of the general formula (R1R2R3R4)N+X- wherein each of R1, R2, R3, and R4 are independently selected from alkyl, aryl, alkylaryl groups comprising 1 to 26 carbon atoms. The 
It would have been well within the purview of the skilled artisan at the time the invention was filed to safely apply the composition to agricultural crop since the composition is safe to apply to surfaces that contact food.  


11.	Claims 1-2 are again rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Colloids and Surfaces B: Biointerfaces, 2011) in view of Santra (WO2010/068275) and Cook et al. (U.S. Patent No. 6,887,517).  
Song et al. teach a silica nanoparticle modified on the surface with 3-(trimethoxysilyl)-propyldimethyloctadecylammonium chloride, i.e., immobilized.  See abstract.  The nanoparticles have a diameter of 54 nm compared to the silica core of 44 nm, with a shell size of about 5 nm.  See page 652-653, Section 3.2.   Thus the layer between the core and shell is about 5 nm, which reads on about 0.1 to 2 nanometers.  The nanoparticles were dispersed in methanol solution and drop casted for testing.  See page 654, Section 3.3.  The nanoparticles have biocidal activity.  See abstract. 
Song et al. do not teach treating an agricultural crop.

Santra do not teach quaternary ammonium compounds.
Cook et al. disclose a surface modified particle of a small organic compound attached to the surface of an inorganic particle.  See abstract.  In preferred embodiments the particle core comprises metals, inorganic oxide, minerals, pigments, and glass.  Preferably the core is aluminum oxide, iron oxide, or boehmite [AlOOH·x(H2O)].  See column 6, lines 27-45.  Compound A is preferably a small molecule comprising an anchor that reacts with the surface of the particle.  The first step of surface modification comprises reactions that form a bond between the particles and the anchor of compound A.  These bonds can be covalent, ionic, hydrogen, surface adsorption, and dipole-dipole interactions.  See column 6, lines 46-51.  The anchor is defined as a quaternary ammonium salt.  See column 7, lines 12-40.  Group 1 of compound A may comprise straight, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one known binding method for another (i.e., electrostatic for covalent) to control the release kinetics of the nanoparticle.  See Santra page 30.  Since Santra teaches a similar method of making the nanomaterial as found in the instant specification, i.e., acid hydrolysis and neutralization, it would have been obvious that applying this method to Song to electrostatically bind the core to the shell would result in a core shell material with a hydrophilic metal oxide core, a charge neutralization layer, and a hydrophobic shell.  There would be a reasonable expectation of success because Cook et al. teach that silica cores can be effectively ionically bound to quaternary ammonium compounds.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the composition made obvious by Song, Santra and Cook to agricultural crops since Santra specifically teach that silica nanoformulations treat diseases in plants.   Since Song and Santra et al. teach core-shell bound materials, when tested using spectroscopic resonance, such as infrared spectroscopic resonance, a shift would be observed. 



Response to Arguments
	Applicants’ arguments filed 6 November 2020 have been fully considered but they are not persuasive.
12.	Applicants argued, “Ochomogo does not teach a charge neutralization layer. The negative hydroxyl surface charges from the hydrophilic core is not found in Ochomogo.”
	In response to applicants’ arguments, claim 1 is directed to a metal oxide core and a quaternary ammonium shell electrostatically bound to the core creating a charge neutralization layer between the two.  The instant specification states that metal oxides include silicon, titanium, aluminum, zinc and cerium metal oxides.  See paragraph [0034]. Ochomogo teaches positive ions of an ammonium compound attracted to negative ions of a silica core.  See Figure 2.  Thus a charge neutralization layer would form between the core and shell.  The claims do not mention negative hydroxyl surface charges. 
	Thus this rejection is maintained.

13.	Applicants argued, “Cook states the ammonium salt is used for the anchor when the particles are clay.  The claimed invention is not directed to clay but metal oxide. It would not have been obvious to teach an electrostatic bonding of quaternary ammonium material to a metal oxide core. Santra does not teach a quaternary ammonium compound and Song teaches strong covalent bonding.”
In response to applicants’ arguments, Cook defines the ammonium salt as an anchor when the particles are clay is one embodiment of the invention.  The invention as a whole encompasses a particle core comprising metals, inorganic oxide, minerals, pigments, and glass.  Preferably the core is aluminum oxide, iron oxide, or boehmite [AlOOH·x(H2O)].  See column 6, lines 27-45.  
Thus this rejection is maintained.

Conclusion
14.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
15.	No claims are allowed at this time.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.